Atkinson, J.
The bill of exceptions complains of the refusal of the judge to grant an interlocutory injunction and appoint a receiver. The defendant did not demur or answer, and the. decision was based on the uncontradicted allegations of the petition and evidence offered in support thereof. From these it appeared that the plaintiff received from the defendant three promissory notes, amounting in the aggregate to $50.54, each containing the usual homestead waiver; and that after-wards the defendant, being insolvent, and having no property except certain personalty consisting of a stock of goods of a perishable nature, caused it to be set apart as a homestead, and thereafter proceeded to sell the same to various persons who would consume the same, thus putting it out of the reach of the plaintiff. Without having a judgment or other lien, the suit was brought 'on the promissory notes. After allegations in substance as above set forth, the petition contained prayers for process, for a decree subjecting the property to the payment of the debt, that the defendant be enjoined from using or disposing of any of the property, and that a receiver be appointed to seize and hold the property subject to the judgment of the court, and that the plaintiff have such other equitable relief as might seem proper. Eeld, the judgment refusing to enjoin the defendant and appoint a receiver was not erroneous.

Judgment affirmed.


All the Justices concur.

Petition for injunction. Before Judge Felton. Bibb superior court. March 28, 1910.
Oliver 0. Hancock, for plaintiff.